18-10947-scc          Doc 983       Filed 12/17/18       Entered 12/17/18 15:36:36                Main Document
                                                        Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    NINE WEST HOLDINGS, INC., et al.,1                          )        Case No. 18-10947 (SCC)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )
                                                                )        Re: Docket No. 780

                      THIRD ORDER (A) EXTENDING THE DEBTORS’
                  EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN AND
              SOLICIT ACCEPTANCES THEREOF PURSUANT TO SECTION 1121
             OF THE BANKRUPTCY CODE AND (B) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the Debtors’

exclusive periods to file a Chapter 11 plan and solicit acceptances thereof pursuant to section 1121

of the Bankruptcy Code and (b) granting related relief, all as more fully set forth in the Motion;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012; and this Court having the power to enter a final

order consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the Debtors’ notice of the Motion and opportunity for




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
      (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
      Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
      (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
      address is: 1411 Broadway, New York, New York 10018.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
18-10947-scc     Doc 983      Filed 12/17/18     Entered 12/17/18 15:36:36          Main Document
                                                Pg 2 of 2


a hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion; and this Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

is hereby extended through and including January 15, 2019, and the Soliciting Exclusivity Period

is hereby extended through and including March 15, 2019.

        3.      Nothing herein shall prejudice the Debtors’ rights to seek further extensions of the

Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code or the rights of any

party in interest to object to any further requests.

        4.      Notwithstanding anything to the contrary, the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        5.      The Debtors are authorized to take all appropriate actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

        6.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 New York, New York
 Dated: December 17, 2018
                                                       /S/ Shelley C. Chapman
                                                       HONORABLE SHELLEY C. CHAPMAN
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   2
